Citation Nr: 0705521	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-26 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder, to include cyclothymic disorder and bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from August 1983 to 
February 1987 and from November 1988 to January 1993.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2005, the veteran was given a VA mental health 
compensation and pension (C&P) examination.  The examiner 
reviewed the claims folder and determined, among other 
things, that there was no evidence to support a diagnosis of 
bipolar disorder or of cyclothymic disorder, either currently 
or in the past.  But at the time of this examination, the 
claims folder did not contain complete records of the 
veteran's mental health treatment.  Specifically, the 1991 
inpatient treatment records from the Eisenhower AMC were not 
received until April 2006 and the VA treatment records from 
Birmingham and Huntsville (which contain the March 1998 notes 
underlying a diagnosis of cyclothymic disorder at the 
Birmingham Mental Hygiene Clinic) were not received until 
May 2005.  A medical opinion based on incomplete information 
is not competent medical evidence upon which the claim can be 
decided.  As a result, a remand is necessary to obtain a 
medical opinion based on all of the evidence of record.  
Moreover, the June 2004 Remand specified that the veteran be 
given a "VA psychiatric examination," but the January 2005 
VA examination was conducted by a clinical psychologist.  The 
appellant is hereby notified that if an examination is 
scheduled, it is the appellant's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

In her substantive appeal, the veteran reported that while on 
active duty, she received "counseling for erratic behavior" 
at the "Community Mental Health."  The service medical 
records in the claims folder do not contain any treatment 
records that fit that description.  In the June 2004 remand, 
the Board gave instructions to contact the veteran and 
request her to identify the dates and places of treatment 
where she received that inservice counseling.  Although she 
was thereafter sent three letters (June 2004, December 2004, 
and April 2005) about evidence needed, they did not 
explicitly requested her to identify the dates and place of 
those Community Mental Health records.  In response to the 
April 2005 letter, the veteran notified the Appeals 
Management Center (AMC) that aside from the current VA 
treatment records, she had no further evidence to submit.  
The AMC sent another letter to the veteran in December 2005 
concerning evidence needed, which did ask her to identify the 
above-described dates and place of treatment.  She did not 
respond to that letter.  Since evidence of medical treatment 
during service is needed to substantiate her claim, and since 
the specific request for that information may not have been 
evident to the veteran in the fourth letter she received 
about the evidence needed, another explicit request should be 
sent to her asking for the details of her inservice 
counseling.  

Finally, the veteran has not been provided with notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Provide the veteran with notice that 
complies with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Contact the veteran and again request 
her to identify the dates, and places of 
treatment, during active duty, where she 
received "counseling for erratic 
behavior" (identified as the "Community 
Mental Health" in her substantive 
appeal), and assist her in obtaining any 
records she identifies.  

3.  Update the claims folder with any VA 
treatment records involving mental health 
treatment since March 2005 (the date of 
the most recent record in the claims 
file).  

4.  After all additional evidence has been 
associated with the claims folder, 
schedule the veteran for an appropriate 
examination for an opinion, with complete 
rationale, as to the veteran's current 
psychiatric disorder and whether it was 
incurred during service.  The claims 
folder must be made available to the 
examiner.  For each psychiatric diagnosis, 
the examiner should express an opinion as 
to whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the diagnosed acquired 
psychiatric disorder was incurred or 
aggravated during her service.  If the 
examiner cannot express such an opinion, 
the examiner should explain the reasons 
therefor.  If the examiner's opinion 
differs from the opinion of the 
January 2005 C&P examiner, the report 
should address how and why this examiner's 
opinion is different.  

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


